Citation Nr: 1743164	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-29 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter 




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the Army from August 1961 to February 1962.  The Veteran also served in the Connecticut Army National Guard from February 1966 through 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.

 2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his military service.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.385 (2016).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

      Analysis

The first element under Shedden is met.  Upon VA examination in February 2015, the Veteran's auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The evidence of record indicates intermittent tinnitus.  The Veteran testified that the ringing in his ears began during active duty.  See June 2017 teleconference testimony.   In his January 2014 Notice of Disagreement, he reported that "it was after the firing of weapons and the exposure to loud noises from the aircraft in flight that [he] began noticing a ringing in [his] ears."  However, he reported no symptoms at his VA examinations in December 2013 and February 2015.  Although the record does not indicate diagnosis of tinnitus by a medical professional, the Veteran is competent to discuss observed physical symptoms, such as a decrease in hearing sensitivity or ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  The Board finds that the Veteran's clarified assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience hearing loss and tinnitus during service, and that he has experienced hearing loss and tinnitus since service.

The Board finds the second Shedden element is also met.  The Veteran contends that he was exposed to loud noise and experienced hearing difficulty while on active duty as a helicopter pilot.  See October 2012 statement in support of his claim.  The Veteran testified that as a helicopter pilot, he heard "bang, bang, bang, bang all the time" and that the ringing in his ears began during active duty.  See June 2017 videoconference testimony.  

The Veteran's DD Form 214 verifies his service as a light weapons infantryman while serving on active duty for the Army.  The Veteran's DA Form 759 confirmed the Veteran served as an aviator.  His military personnel records also establish service as an aviator while in the Army National Guard, with notations evidence hours spent in flight.  See DA Form 66B.   The Veteran's service as an infantryman and as an aviator indicates probable exposure to hazardous noise during service.   Because the Veteran was likely exposed to in service acoustic trauma, as it is consistent with the circumstances and conditions of his service, the Board finds the second Shedden element is met.  38 U.S.C.A. § 1154(b).  

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.  

The Board finds the Veteran's contentions credible regarding the in-service injury as the cause of the Veteran's current disability.  The Veteran contends that his exposure to toxic noise as a helicopter pilot caused his current hearing loss disability and tinnitus.  See October 2012 statement in support of claim.  The Board finds the Veteran's contentions credible, for the evidence of record corroborates the likelihood of the Veteran's in-service injury due to acoustic trauma.  See DA Form 759; DA Form 66B; see also December 2013 VA examination (where the Veteran reported flying well over 200 hours each year and denied any non-military noise exposure); June 2017 videoconference testimony (where the Veteran's wife testified that she became aware of the Veteran's hearing issues within five or six years of training and that his civilian occupations did not involve loud noises).

Moreover, the private opinion evidence of record supports the Veteran's contentions.  For instance, in October 2012, Dr. M. N. opined that the Veteran's hearing loss is likely "directly attributable to his service to our country."  Dr. M. N. also noted that the Veteran flew open cockpit helicopters in the Army and in the Army reserve, which exposed the Veteran to high levels of damaging noise.  

The Board also finds the Veteran's contentions regarding tinnitus credible.  At the hearing, the Veteran reported that he was exposed to loud bangs "all the time" and that his ringing in his ears began during his active duty service.  See June 2017 videoconference testimony.  

In considering the aforementioned, the Board finds the evidence for and the evidence against the Veteran's claims is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability and tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability and tinnitus.





ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


